DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US 8,946,093, made of record on the IDS dated 12/3/2019) modified by Komine (US 2018/0217493) and Aihara (US 2011/0309548).
Regarding claim 1, Mikami meets the claimed, An imprint apparatus that performs imprint processing to form a pattern of an imprint material on a plurality of shot regions of a substrate using a mold, (Mikami col. 2 lines 46-65 and col. 3 lines 1-6 describe an imprint apparatus that uses a template to form a pattern on a resist “shot region” on a wafer “substrate”, col. 6 lines 63- col. 7 line 1 describes the imprinting process is repeated for all imprint shots on a wafer substrate) comprising: a processing unit configured to, (Mikami col. 4 lines 49-55 describe a controller or processing unit that controls the UV light and the stages of the imprint apparatus) before the imprint material on one of the plurality of shot regions is cured by irradiating an entirety of the imprint material on the one of the plurality of shot regions with light in a state in which the imprint material on the one of the plurality of shot regions and a pattern region of the mold are in contact with each other, (Mikami col.  6 lines 1-26 teach that edge portions of the resist or shot region is irradiated prior to irradiating all of the imprint shots while the template is attached) perform processing of irradiating a plurality of irradiation regions on the substrate with light in accordance with an irradiation condition, the plurality of irradiation regions being disposed with respect to an outer peripheral portion of the one of the plurality of shot regions (Mikami col. 6 lines 1-15 teach that edge shots 21 or irradiation regions are irradiated with a UV light) such that, when the plurality of irradiation regions are irradiated with the light in accordance with the irradiation condition, the imprint material on the one of the plurality shot regions is prevented from oozing to outside of the shot region; (Mikami col. 6 lines 9-10 teach that irradiating the edge regions prevent the resist from protruding outward or oozing.) 
Mikami does not describe an interface and does not meet the claimed, and a control unit configured to provide a user interface in which (i) a first image including information included in the irradiation condition and indicating positions of the plurality of irradiation regions on the substrate, the plurality of the irradiation regions being disposed with respect to the outer peripheral portion of the one of the plurality of shot regions and (ii) a second image indicating at least one of a supply position to which the imprint material is to be supplied to the one of the plurality of shot regions on the substrate and a shape of the pattern region of the mold to be contacted with the imprint material on the one of the plurality of shot regions during the imprint processing are displayed so as to be superimposed with each other.
Analogous in the field of irradiation control in an imprint apparatus, Komine meets the claimed, and a control unit configured to provide a user interface in which (i) a first image including information included in the irradiation condition and indicating positions of the plurality of irradiation regions on the substrate, the plurality of the irradiation regions being disposed with respect to the outer peripheral portion of the one of the plurality of shot regions (Komine [0046] describes a processing unit which includes a light distribution control module that controls the distribution of light sources to irradiate particular shot regions and Komine [0061] teaches the light distribution control program can be acquired via a communication interface, anything displayed on a screen is an image) a second image indicating at least one of a supply position to which the imprint material is to be supplied to the one of the plurality of shot regions on the substrate and a shape of the pattern region of the mold to be contacted with the imprint material on the one of the plurality of shot regions during the imprint processing (Komine [0060] teaches shot layout information.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the imprint apparatus of Iimura with the first and second images of Komine to achieve the predictable result of displaying information relating the imprint process to the user, see Komine [0046] or [0060].
Mikami modified by Komine does not meet the claimed, first image/second image are displayed so as to be superimposed with each other.
Analogous in the field of imprinting apparatus, Aihara meets the claimed, are displayed so as to be superimposed with each other (Aihara [0058]-[0060] teach that a control unit can superimpose and display various types of information on top of each other, for example [0059] describes a user can select a shot area S-1 through S-8 and then the control unit will display that shot region and the resin pattern or application pattern on top of that selected shot region. This is shown in Figure 12 where shot S-8 has been selected and is displayed on display area 52b with a pattern on top of it. The display device in Aihara is capable of displaying images on top of one another.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the imprinting apparatus and first/second image display of Komine with the superimposition as described in Aihara in order to display information to the user and perform shot processing steps more efficiently, see Aihara [0058] and [0061]. 
Regarding claim 2, Komine further meets the claimed, The apparatus according to claim 1, wherein the first image includes information included in the irradiation condition and indicating a light exposure dose in the irradiation region (Komine [0046] describes a processing unit which includes a light distribution control module that controls the distribution of light sources to irradiate particular shot regions.)
Regarding claim 11, Mikami meets the claimed, The apparatus according to claim 1, wherein the plurality of irradiation regions are disposed outside the one of the plurality of shot regions (Mikami Figure 4 shows the UV light being applied to the irradiation region 31 which is mostly outside of the resist “shot region” 32 in the elimination region 25.)
Regarding claim 12, Mikami does not describe that the entire irradiation region is inside the shot region as claimed, The apparatus according to claim 1, wherein the plurality of irradiation regions are disposed inside one of the plurality of shot regions however, Mikami col. 5 lines 60-65 describe that the resist “shot region” 32 can be cured “more inside” than just the irradiation region 31 so that the resist material does not enter the light irradiation region 31.
It would be obvious to a person of ordinary skill in the art to modify the irradiation region to be entirely inside of the shot region in order to prevent the resist from flowing to the elimination region, Mikami col. 5 lines 60-65.
Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami as modified by Komine and Aihara as applied to claim 1 above, and further in view of Iimura (US 2017/0232645).
Regarding claim 3, Mikami does not meet the claimed, The apparatus according to claim 1, wherein the first image includes information included in the irradiation condition and indicating a light irradiation time in the irradiation region.
Analogous in the field of selective irradiation imprinting, Iimura meets the claimed, The apparatus according to claim 1, wherein the first image includes information included in the irradiation condition and indicating a light irradiation time in the irradiation region (Iimura [0026]- [0027] teach that the user inputs irradiation conditions to determine time.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the irradiation method of modified Mikami with the irradiation condition of Iimura in order to ensure a proper degree of cure of the material, see Iimura [0005].
Regarding claim 4, Mikami modified by Aihara meets the claimed, The apparatus according to claim 1, wherein the control unit superimposes and displays, in the user interface a third image (Aihara [0059]-[0060] teaches a control unit can superpose and display various information on top of each other). 
Modified Mikami does not explicitly meet the claimed, including at least one of information indicating a result of the imprint processing and information indicating unevenness of the substrate on the first image and the second image, however, Iimura [0032] teaches results of the imprinting and irradiation can be determined and Aihara [0059]-[0060] teaches displaying information.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the imprinting apparatus and imprinting results of Iimura with the superimposition as described in Aihara in order to display information to the user and perform shot processing steps more efficiently, see Aihara [0058] and [0061].
Regarding claim 8, modified Mikami does not describe setting illumination conditions and does not meet the claimed, The apparatus according to claim 1, wherein the control unit displays, in the user interface, a setting unit configured to allow a user to set the irradiation condition via the user interface.
Iimura meets the claimed, The apparatus according to claim 1, wherein the control unit displays, in the user interface, a setting unit configured to allow a user to set the irradiation condition via the user interface (Iimura [0026] teaches a user interface for a user to input conditions related to illuminance.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the irradiation method of modified Mikami with the irradiation condition of Iimura in order to ensure a proper degree of cure of the material, see Iimura [0005].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iimura as modified by Aihara and Komine as applied to claim 1 above, and further in view of Kanev (US 2016/0210028).
 Regarding claim 5, Iimura meets the claimed, The apparatus according to claim 1, wherein an irradiation region to be irradiated among the plurality of irradiation regions changes each time the processing is performed (Iimura [0035] teaches that after the irradiation of one shot region is completed, the process repeats with remaining shot regions with the polymerization degree (irradiation condition) for the next shot region) and the control unit displays, a plurality of the first images corresponding to respective times the processing is performed, superimposed on the second image in the user interface other (Aihara [0058]-[0060] teach that a control unit can superimpose and display various types of information on top of each other.)
Modified Iimura does not meet the claimed displaying images as a moving image.
Analogous in the field of, imprint apparatus, Kanev meets the claimed, displaying images as a moving image (Kanev [0018]-[0019] describes moving first and second graphics on a touch display.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of modified Iimura with the moving images of Kanev in order to make the equipment more intuitive, see Kanev [0021].
Regarding claim 6, modified Iimura meets the claimed, The apparatus according to claim 5, wherein the control unit superimposes and displays, in the user interface, the plurality of first images on the second image (Aihara [0058]-[0060] teach that a control unit can superimpose and display various types of information on top of each other.)
Kanev further meets the claimed, the plurality o first images corresponding to the respective times the processing is performed on the second image such that each of the plurality of first images corresponding to each respective time the processing is performed is synchronized with an elapsed time from a start of the processing (Kanev [0019] teaches the images are displayed and moving in real time. Real time is synchronized with an elapsed time.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of modified Iimura with the synchronized images of Kanev to yield the predictable result of viewing graphics in real time, see Kanev [0019].
Regarding claim 7, Iimura does not meet the claimed, The apparatus according to claim 5, wherein the control unit displays, in the user interface, an input unit configured to allow a user to input, via the user interface, a speed to display the plurality of first images as the moving image.
Kanev further meets the claimed, The apparatus according to claim 5, wherein the control unit displays, in the user interface, an input unit configured to allow a user to input, via the user interface, a speed to display the plurality of first images as the moving image (Kanev [0018]-[0019] says a user can slide their finger to control the speed of the moving graphics.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of modified Iimura with the speed control of Kanev in order to make the apparatus more user-friendly, see Kanev [0021].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Iimura (US 2017/0232645 ) modified by Mikami (US 8,946,093, made of record on the IDS dated 12/3/2019), Komine (US 2018/0217493) and Aihara (US 2011/0309548).
Regarding claim 9, Iimura meets the claimed, An information processing apparatus that provides a user interface for setting an irradiation condition (Iimura [0026] teaches a user interface for a user to input conditions related to illuminance) for performing, in an imprint apparatus that performs imprint processing to form a pattern of an imprint material on a plurality of shot regions of a substrate using a mold (Iimura [0018] teaches an imprint apparatus that forms a pattern by bringing a mold into contact with imprint material on a substrate)  and before the imprint material on one of the plurality of shot regions is cured by irradiating an entirety of the imprint material on the one of the plurality of shot regions with light in a state in which the imprint material on the one of the plurality of shot regions and a pattern region of the mold are in contact with each other, (Iimura [0018] and [0035] teach part of the imprint material is cured with light to form the pattern and repeated on each shot region on a substrate)  processing of irradiating a plurality of irradiation regions on the substrate with light in accordance with an irradiation condition, (Iimura [0031] and [0035] describe irradiating a plurality of shot regions according to a polymerization degree or “irradiation condition”)  comprising a control unit configured to provide the user interface wherein the control unit displays, in the user interface, a setting unit configured to allow a user to set the irradiation condition via the user interface (Iimura [0026]- [0027] teach that the user inputs irradiation conditions to determine time.)
Iimura describes selectively irradiating portions of the substrate but does not describe displaying images and does not meet the claimed, the plurality of irradiation regions being disposed with respect to an outer peripheral portion of the one of the plurality of shot regions such that, when the plurality of irradiation regions are irradiated with the light in accordance with the irradiation condition, the imprint material on the one of the plurality of shot regions is prevented from oozing to outside of the one of the plurality of shot regions (i) a first image including information included in the irradiation condition and indicating positions of the plurality of irradiation regions on the substrate, and (ii) a second image indicating at least one of a supply position to which the imprint material is to be supplied to the one of the plurality of shot regions on the substrate and a shape of the pattern region of the mold to be contacted with the imprint material on the one of the plurality of shot regions during the imprint processing are displayed, so as to be superimposed with each other.
Analogous in the field of selective irradiation, Mikami meets the claimed, the plurality of irradiation regions being disposed with respect to an outer peripheral portion of the one of the plurality of shot regions such that, when the plurality of irradiation regions are irradiated with the light in accordance with the irradiation condition, the imprint material on the one of the plurality of shot regions is prevented from oozing to outside of the one of the plurality of shot regions, (Mikami col.  6 lines 1-26 teach that edge portions or an “outer peripheral portion” of the resist “shot region” is irradiated prior to irradiating all of the imprint shots while the template is attached.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the irradiation method described in Iimura with the edge irradiation in Mikami in order to prevent the resist from spreading into undesired regions, see Mikami col. 6 lines 14-15. 
Modified Iimura does not meet the claimed, in which a first image including information included in the irradiation condition, and indicating an irradiation region to be irradiated with light in a region on the substrate, the plurality of the irradiation regions being disposed with respect to the outer peripheral portion of the one of the plurality of shot regions  and a second image indicating at least one of a supply position to which the imprint material is to be supplied to the one of the plurality of shot regions on the substrate displayed.
Analogous in the field of imprint apparatus, Komine meets the claimed, (i) a first image including information included in the irradiation condition and indicating positions of the plurality of irradiation regions on the substrate, (Komine [0046] describes a processing unit which includes a light distribution control module that controls the distribution of light sources to irradiate particular shot regions and Komine [0061] teaches the light distribution control program can be acquired via a communication interface, anything displayed on a screen is an image) and (ii) a second image indicating at least one of a supply position to which the imprint material is to be supplied to the one of the plurality of shot regions on the substrate and a shape of the pattern region of the mold to be contacted with the imprint material on the one of the plurality of shot regions during the imprint processing are displayed (Komine [0046] teaches shot layout information.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the processing apparatus of Iimura with the first and second images of Komine to achieve the predictable result of displaying information relating the imprint process to the user, see Komine [0046] or [0060].
Neither Iimura nor Komine meet the claimed, are displayed so as to be superimposed with each other.
Analogous in the field of imprinting apparatus, Aihara meets the claimed, so as to be superimposed with each other, (Aihara [0058]-[0060] teach that a control unit can superimpose and display various types of information on top of each other, for example [0059] describes a user can select a shot area S-1 through S-8 and then the control unit will display that shot region and the resin pattern or application pattern on top of that selected shot region. This is shown in Figure 12 where shot S-8 has been selected and is displayed on display area 52b with a pattern on top of it. The display device in Aihara is capable of displaying images on top of one another.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the imprinting apparatus and first/second image display of Komine with the superimposition as described in Aihara in order to display information to the user and perform shot processing steps more efficiently, see Aihara [0058] and [0061]. 

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.  Applicant argues that none of the cited references describe the superimposed images as claimed in claims 1 and 9, specifically that Aihara only describes a mouse pointer being superimposed.  Examiner disagrees. Aihara [0059] describes a user can select a shot area S-1 through S-8 and then the control unit will display that shot region and the resin pattern or application pattern on top of that selected shot region. This is shown in Figure 12 where shot S-8 has been selected and is displayed on display area 52b with a pattern on top of it. The display device in Aihara is capable of displaying images on top of one another. It would not be beyond the ability of a person of ordinary skill in the art to simply superimpose the images described by Komine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744